Citation Nr: 1442816	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-48 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with psychosis, rated as 50 percent disabling prior to October 28, 2007 and 70 percent disabling thereafter. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include as due to herbicide exposure. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.
6.  Entitlement to service connection for a right wrist disability. 

7.  Entitlement to service connection for a left wrist disability. 

8.  Entitlement to service connection for a right hand disability. 

9.  Entitlement to service connection for a left hand disability. 

10.  Entitlement to service connection for a left elbow disability. 

11.  Entitlement to service connection for a right leg disability.

12.  Entitlement to service connection for a left leg disability. 

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for a left ankle disability. 

15.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

16.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

17.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

18.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

19.  Entitlement to service connection for a kidney disability, to include as secondary to peripheral neuropathy or service-connected PTSD.

20.  Entitlement to service connection for a back disability, to include as secondary to a kidney disability.

21.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD). 

22.  Entitlement to service connection for bilateral hearing loss.

23.  Entitlement to an annual clothing allowance. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970 with combat service in the Republic of Vietnam.  The Veteran died on February [redacted], 2011 and the appellant is his widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., and November 2009 and December 2009 rating decisions from the VA Regional Office (RO) in Columbia, South Carolina.

The appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (to be codified at 38 C.F.R. § 3.1010) (2014)) .  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002).  The appellant's February 2011 claim for benefits (received within a year of the Veteran's death) was interpreted by the agency of original jurisdiction (AOJ) to include a request for substitution for the claims under appeal at the time of the Veteran's death.  Thus, the claims listed on the first page of this decision are properly before the Board with the appellant substituting for the deceased Veteran. 

Prior to his death, the Veteran perfected an appeal with respect to the November 2009 rating decision's denial of a claim for entitlement to service connection for a heart condition.  Service connection for coronary artery disease (CAD) associated with herbicide exposure was granted in a March 2012 rating decision with an initial 100 percent evaluation assigned effective June 16, 2010 (and terminated the date of his death, February [redacted], 2011).  The award of service connection for CAD constitutes a complete grant of the benefit sought by the Veteran and the claim for entitlement to service connection for a heart condition is not before the Board.

The RO previously characterized the claims for entitlement to service connection for GERD and peripheral neuropathy of the right upper extremity as claims to reopen.  In March 1994 and November 2002 rating decisions, the RO denied claims for entitlement to service connection for a hiatal hernia and right carpal tunnel syndrome, respectively.  However, the current appeal relates to claims for entitlement to service connection for peripheral neuropathy of the right arm and a stomach disability, to include GERD.  These diagnoses are separate and distinct from those addressed by the RO in the March 1994 and November 2002 rating decisions and new and material evidence is not required to reopen the claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim based on a new diagnosis is a new claim).

The reopened claims for entitlement to service connection for a skin disability and hypertension, as well as all the other claims on appeal other than entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a skin disability was initially denied by the RO in an unappealed March 1994 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in an August 2002 rating decision.  

2.  The evidence received since the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The claim for service connection for hypertension (claimed as high blood pressure) was initially denied by the RO in an unappealed November 2002 rating decision.  
4.  The evidence received since the November 2002 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  Bilateral hearing loss is etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The appellant contends that service connection is warranted for the Veteran's claimed skin disability and hypertension as the conditions were incurred due to active duty service in Vietnam and herbicide exposure, or with respect to hypertension, is secondary to service-connected PTSD.

The claim for entitlement to service connection for a skin disability was initially denied by the RO in a March 1994 rating decision.  The RO found that the evidence did not establish a nexus between the diagnosed skin condition and any incident of active duty service, to include exposure to herbicides.  The claim for entitlement to service connection for hypertension, claimed by the Veteran as high blood pressure, was initially denied in a November 2002 rating decision.  The RO noted that the Veteran did not respond to a request for evidence in support of the claim, and it was denied for lack of a current disability.  The Veteran did not appeal the March 1994 and November 2002 denials of service connection and the rating decisions became final.  

The Veteran attempted to reopen his claim for service connection for a skin disability and was most recently denied in an August 2002 rating decision.  The evidence received since that date includes a November 2008 lay statement from the Veteran's brother reporting that the Veteran developed a rash on his legs soon after his return from Vietnam.  This competent lay evidence is new as it was not previously of record and relates to a previously unestablished fact in the case-a link between the Veteran's skin condition and active duty service.  

The evidence received since the November 2002 denial of the claim for service connection for hypertension includes numerous VA and private clinical records documenting diagnoses and treatment for hypertension.  The claim was previously denied for lack of a current diagnosis; the new medical records clearly relate to this missing element of the claim.  In addition, the record contains lay statements from the Veteran indicating that his hypertension developed secondary to service-connected PTSD and the accompanying stress on his cardiovascular system.  This theory of entitlement has not been addressed by VA.

The new lay and medical evidence identified above raises a reasonable possibility of substantiating the claims and is clearly new and material.  Reopening of the claims for service connection for a skin disability and hypertension is therefore granted.  

Service Connection Hearing Loss

The appellant contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service in Vietnam.  The record establishes the presence of hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385; the Veteran was diagnosed with bilateral sensorineural hearing loss upon VA examination in August 2009.  Service personnel records also document that he served as a combat engineer with active duty in Vietnam from January 1969 to January 1970.  Thus, the presence of in-service noise exposure is conceded. 

The Board also finds that the record demonstrates a link between the Veteran's hearing loss and noise exposure during service.  The Veteran provided competent and credible lay statements in support of the claim and the August 2009 VA examiner found that the question of the etiology of the Veteran's hearing loss could not be resolved without speculation.  The VA examiner's opinion (issued in a December 2009 addendum report) was based on a finding of normal hearing at enlistment and separation from active service.  However, review of the Veteran's July 1970 separation examination does not indicate that a hearing test was performed.  In light of the Veteran's confirmed noise exposure during service and the credible and competent lay statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for hearing loss and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the claim for service connection for hearing loss is granted.  

As a final matter, VA has substantially satisfied the duties to notify and assist with respect to the claims for entitlement to service connection for hearing loss and the claims to reopen.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for hearing loss and reopen the other claims.  

ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a skin disability is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for hypertension is granted.

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Board finds that additional development is necessary with respect to the remaining issues on appeal.  Specifically, development is necessary to obtain additional records of VA and private treatment reported by the Veteran.  

Prior to his death in February 2011, the Veteran received regular treatment at the Columbia VA Medical Center (VAMC).  The claims file currently contains records from this facility dated only through November 2010; the records pertaining to the three month period between November 2010 and the Veteran's death in February 2011 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claims file also indicates the presence of outstanding records of private treatment.  The Veteran reported receiving consistent treatment from a private neurologist at Saad Upstate Neurology in Spartanburg, South Carolina.  The record contains clinical reports from this provider dated through December 2008.  Similarly, records from Wallace Thompson Hospital contained in the claims file only date through February 2008, although the Veteran reported additional treatment from this facility in a December 2008 statement.  The Veteran's death certificate also indicates that he died at Wallace Thompson Hospital in February 2011.  Finally, during a November 2010 visit to the Columbia VAMC emergency department (ED), the Veteran stated that he recently saw a private doctor for treatment of abdominal pain and a bacterial infection of the stomach.  Records of this treatment are not currently associated with the claims file.  Upon remand, the appellant should be contacted and asked to provide medical release forms to allow VA to obtain the Veteran's private records that are missing from the claims file. 

Finally, the Board finds that the duty to assist requires VA obtain an opinion addressing whether a relationship exists between the Veteran's hypertension and service-connected PTSD.  The appellant contends that the Veteran's service-connected PTSD caused or aggravated his hypertension due to elevated stress levels.  In support of the claim, the appellant submitted internet articles noting a relationship between cardiovascular disabilities and stress.  VA has also recognized on its website that veterans with PTSD have a high risk of cardiovascular diseases including hypertension.  Therefore, the connection between PTSD and hypertension in some instances has already been recognized by VA.  As the record contains competent evidence of a possible association between the claimed hypertension and service-connected PTSD, the Board finds that a VA opinion addressing service connection on a secondary basis is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of treatment records from the Columbia VAMC for the period from November 17, 2010 to the Veteran's death on February [redacted], 2011.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  
2.  Contact the appellant and ask that she identify the private provider or facility referenced by the Veteran during his November 9, 2010 visit to the Columbia VAMC ED.  

Provide the appellant with medical release forms and ask that she execute them to allow VA to obtain medical records from any identified private health care providers, to include Saad Upstate Neurology for the period beginning December 2008 and Wallace Thompson Hospital for the period beginning February 2008.

3.  If proper medical release forms are received from the appellant, obtain copies of all available treatment records from the private facilities.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  Provide the claims file and a copy of this remand to a VA examiner with the appropriate expertise to render a medical opinion in this case.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

The examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

The VA examiner should address the internet article submitted by the appellant acknowledging that stress can increase the risk for cardiovascular disease.  

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


